872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES, Plaintiff-Appellee,v.James G. CAREY and Thomas James Savoca, Defendants-Appellants.
Nos. 88-5606, 88-5612.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Defendants-appellants, James C. Carey (Carey) and Thomas James Savoca (Savoca), have appealed from the entry of a judgment of conviction entered by the United States District Court for the Eastern District of Kentucky, pursuant to the verdict of the jury, in which both defendants were found guilty on all counts of a six-count indictment.  Upon review of the appellants assignments of error, the record in its entirety, the briefs of the parties and the argument of counsel, this court concludes that no reversible error was committed during the course of the criminal trial.


2
Accordingly, the judgement of conviction entered by the district court pursuant to the jury's verdict is AFFIRMED.